The nature of this cause was stated on a former appeal. Harton v. Amason, 200 Ala. 595, 76 So. 953. Complainant, appellant, proved the rendition of professional legal services by himself to defendant in pursuance of the contract, a statement of which, sufficient for present purposes, may be seen in Harton v. Amason, 195 Ala. 594, 71 So. 180. But complainant testifies to an agreement between himself and defendant by which the contract above alluded to was modified to this extent in effect, that, if defendant should be able to effect a compromise of his case against Enslen, Johnston, and the Empire Realty Company, complainant should reduce the amount of his fee; the amount of the reduction not, however, being agreed upon. There may be question whether this modification, complainant's version of it being accepted, did not as well exclude the conclusion that, in the event hypothesized, complainant should be paid according to the reasonable value of his services rendered, as, clearly, it excluded the idea that complainant was to be paid according to the original contract, and so, most likely, left the contract as to the amount of his compensation too indefinite for enforcement. 1 Williston on Contracts, § 41. Probably the transaction in which the original contract between the parties was modified would be construed merely as an understanding that an agreement should be entered into thereafter on such terms as might be found mutually agreeable. Smith v. Ankrim, 13 Serg.  R. (Pa.) 39. But, however that may be, we feel constrained, after due consideration of all the evidence touching upon the subject, to hold, in agreement with defendant's contention, that prior to the compromise and settlement complainant had completely abandoned pursuit of defendant's action against Enslen and others, and defendant, being advised that he might thereafter proceed without reference to complainant, employed — at least, consulted — other counsel, and by his own efforts effected a compromise. In these circumstances complainant is not entitled to share in the product of the compromise negotiated by defendant, and the trial court correctly so decreed.
Affirmed.
ANDERSON, C. J., and GARDNER and MILLER, JJ., concur. *Page 682